Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's After Final submission has been entered.

Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive.
Applicant has argued that the rejection over Wimmers does not teach additively manufacturing a solid plastic scintillator from the consumable mixture independent of forming the solid plastic scintillator with a post-processing mold forming apparatus, wherein additively manufacturing comprises printing the plastic scintillator, wherein the printed plastic scintillator scintillates throughout an entirety of the solid plastic scintillator. 
Wimmers teaches that the layers may be printed via layer-by-layer inkjet printing or printed via stereolithography with the removal of support structures. Wimmers does not describe or teach the use of a post-processing mold. A person having ordinary skill in the art before the effective filing date would not interpret the removal of support structures as a post processing operation in a “mold forming apparatus” (page 2 of applicant’s specification submitted 11 Sep 2019 teaches that their invention does not require “any additional mold, casting, or other forming process”).
If Applicant is suggesting that attaching the printed scintillator to a light-to-current device is a post-processing molding operation, this interpretation is not consistent with Applicant’s claim. Applicant’s independent claim requires only “coupling the solid plastic scintillator to a light-to-current device.” 
Finally, Wimmers scintillator does scintillate throughout an entirety of the solid plastic scintillator. Applicant has not pointed out any teaching to suggest that it does not. Wimmers teaches that the fill factor of their scintillator is more than 90% or more than 95% or up to 100% (0031; 0017 teaches that a fill factor is “the ratio of a detector's light sensitive area to its total area”). 
In total, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 10, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wimmers et al. (US 20170139058 A1, hereinafter “Wimmers”) or alternatively as being unpatentable under 35 USC 103 as being obvious in view of Wimmers.
Regarding claim 1, Wimmers teaches a method of manufacturing a radiation detector comprising the steps of: 
adding a fluorescing medium to an additive manufacturing consumable to form a consumable mixture ([0043] teaches preparing scintillating materials in an organic binder; [0026]-[0027] teaches two materials, including a scintillating material; [0066] teaches putting garnets in ink); 
additively manufacturing ([0024] teaches manufacture of the scintillator via additive manufacturing techniques; see [0062]) a solid plastic scintillator ([0024] teaches production of a scintillator via stereolithography; [0024] teaches sintering the green body) from the consumable mixture independent of forming the solid plastic scintillator with a post-processing mold (no molding operation is mentioned in Wimmers as the part is printed additively and does not undergo further thermoforming) forming apparatus, wherein additively manufacturing comprises printing (0024) the plastic scintillator, wherein the printed plastic scintillator scintillates throughout an entirety (0031 teaches that the fill factor of their scintillator is more than 90% or more than 95% or up to 100%; 0017 teaches that a fill factor is “the ratio of a detector's light sensitive area to its total area”) of the solid plastic scintillator; 
coupling ([0012] teaches the creation of a radiation detector device including the photosensitive elements and a read-out electronics circuit; [0018] teaches attaching the columnar element to a photosensitive element 135) the solid plastic scintillator to a light-to-current device ([0012] teaches the creation of a radiation detector device including the photosensitive elements 135 and a read-out electronics circuit 150), thereby forming an additively manufactured plastic scintillation detector (see Fig. 1); 
wherein the additive manufactured consumable has substantially no absorption (necessarily the irradiation has to reach the fluorescing medium in order for the fluorescing medium to fluoresce, thus the material surrounding the fluorescing medium must not block or interfere with that radiation) with incident ionizing radiation flux, does not interfere (necessarily the consumable cannot interfere with the scintillation or scintillation would not occur and the scintillator would not work or be useful; [0043] teaches scintillating particles in an organic binder) with scintillation of the fluorescing medium, and is transparent (necessarily the fluorescence of the fluorescing medium must be seen or detected in order for the scintillator to function or be useful; [0022] teaches transparent garnets) to a scintillating wavelength of the fluorescing medium. 
Alternatively it would have been obvious to a person having ordinary skill in the art before the effective filing date to optimize the consumable in Wimmers in order to reduce the interaction with incident radiation flux, reduce the interaction of the consumable with the scintillating material, and increase the consumable’s transparency to the scintillating material’s fluorescing wavelength. See MPEP 2144.05.II. Negligible interaction with the radiation would allow the scintillator to better receive the radiation (x-rays) incident on the scintillator, minimal interaction with the fluorescing medium would cause the fluorescing medium to work with a greater efficiency, and increased transparency would cause the emission of fluorescence to be more easily perceivable by a human or a detector, which all optimal functions of a scintillator.  See MPEP 2112.III stating that “where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.” 

Regarding claim 10, Wimmers teaches wherein the additively manufacturing step is stereolithography ([0024] teaches that the scintillator may be produced by stereolithography). 

Regarding claims 11-15 Wimmers does not explicitly teach the configuration of a scintillator for an aerial vehicle drone for material reconnaissance or as a customized structural component of existing or personnel protective equipment. However, this is intended use and is not given weight. See MPEP 2144.07. A scintillator configured for use in an aerial drone vehicle or personal equipment is not structurally different from a scintillator that is used in another application. Prosecution would be advanced better by claiming the step of “using a scintillator in aerial drone reconnaissance” instead of claiming that the scintillator is “configured” for such use structurally. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wimmers in view of Perna et al. (US 20130092828 A1, hereinafter “Perna”). 
Wimmers fails to teach a scintillator comprising anthracene. 
Perna teaches that a scintillator may be made with organic fluors/scintillators such as anthracene ([0047]) and that the wt % of the anthracene may be less than 3% ([0070]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teaching of Wimmers and Perna. Wimmers is silent as to the percentage of fluorescing compounds in its scintillator. Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to look to the prior art to find suitable substitutable fluorescing materials and ratios of fluorescing materials. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wimmers in view of Tawil et al. (US 4677300 A, hereinafter “Tawil”). 
Wimmers fails to explicitly teach connecting the scintillator to a photomultiplier tube. 
In the same field of endeavor Tawil teaches that it is common to attach a scintillator crystal to a photomultiplier tube (col. 1 ll. 13-25). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine Wimmers and Tawil, as Tawil teaches it is common and known in the art to attach a scintillator crystal to a photomultiplier tube. 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wimmers in view of Robar et al. (US 20160256709 A1, hereinafter “Robar”).
Wimmers fails to teach that the additive manufacturing method is fused deposition modeling/fused filament fabrication. 
In the same field of endeavor Robar teaches that a scintillator may be printed via fused filament deposition/fused filament fabrication ([0023] teaches FDM and [0041] teaches that the lines on the object are extruded). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Wimmers and Robar. Wimmers teaches that a scintillator may be made by any form of additive manufacturing ([0067]). FDM/FFF via an extruded filament is a common type of additive manufacturing, and Wimmers envisioned that this or other types of additive manufacturing may be used to make a scintillator. 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wimmers in view of Rooyen (US 20180264679 A1, hereinafter “Rooyen”).  
Wimmers fails to explicitly teach that the additive manufacturing method is powder bed fusion. However, Wimmers does teach the sintering of scintillator particles ([0024]) and that a scintillator may be made according to any additive manufacturing method ([0067]; [0044]).
In the same field of endeavor Rooyen teaches that scintillators may be made according to powder bed fusion (see [0182] and Fig. 1A). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the methods in Wimmers and Rooyen. Wimmers envisioned that a scintillator may be made according to a different additive manufacturing method, such as a common additive manufacturing method of powder bed fusion. Thus It would have been obvious to a person having ordinary skill in the art before the effective filing date to use powder bed fusion, as Wimmers teaches that producing a scintillator via additive manufacturing is advantageous because it allows for a higher fill factor ([0036]) and optimum space utilization ([0038]). 

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wimmers in view of Mielziner et al. (US 2987621 A, hereinafter “Mielziner”). 
Wimmers does not teach the configuration of a scintillator for an aerial vehicle drone for material reconnaissance. 
Mielziner teaches that a scintillator may be used in a pilotless drone for the detection of radiation sources (see Fig. 1; col. 3 ll. 51-61). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Mielziner and Wimmers as Mielziner teaches that a scintillation type detector is the most sensitive at detecting gamma radiation in a short period of time (col. 3 ll. 29-50). 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wimmers in view of Frank (US 20100294943 A1, hereinafter “Frank”). 
Wimmers does not teach the configuration of a scintillator for an aerial vehicle drone for personal protecting equipment or existing personal protective equipment. 
Frank teaches that a scintillator may be used in personal protective equipment such as with military vehicles, in military operations, or for personal detector systems (0104). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Wimmers and Frank as Frank teaches that a scintillator may be used in a variety of situations that require protection (0104), and thus a person having ordinary skill in the art before the effective filing date would have found it obvious to use the scintillator with personal protective equipment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742